DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menk (US-2013/0122783) in view of Chang (US-2010/0035518) and further in view of Benvegnu (US-2015/0147829).
Regarding claim 1 (Original), Menk (US-2013/0122783) discloses an apparatus for chemical mechanical polishing, comprising:
a platen (platen 102) having a surface to support a polishing pad (polishing pad 104);
a carrier head (polishing head 106) to hold a substrate against a polishing surface of the polishing pad (104) (“polishing head 106 retains and rotatably contacts a substrate 118 to the polishing pad 104 during processing”) [Menk; paragraph 0017];
a pad conditioner (conditioning head 108) to hold a conditioning disk (conditioning disk 124) against the polishing surface (Fig. 1);
an in-situ polishing pad thickness monitoring system (“pad thickness sensor”) [Menk; paragraph 0028]; and
a controller (controller 152) configured to receive a signal from the monitoring system (“pad thickness sensor”) and generate a measure of polishing pad wear (“pad thickness sensor may be utilized to determine an end of life of a polishing pad 104 disposed on the platen 102” and “may be utilized to further provide an additional feedback signal to the controller 152 to control the conditioning down force”) [Menk; paragraph 0028], but fails to disclose that the measure of a polishing pad wear rate is done by applying a predictive filter to the signal.
As to using the thickness measurement to determine pad wear rate, Chang (US-2010/0035518) teaches that a system can analyze thickness measurement data to determine the wear rate of a polishing pad [Chang; paragraph 0009].  Chang teaches that the system can correct for the defect by adjusting the polishing rate [Chang; paragraph 0009], and therefore it would have been obvious to one of ordinary skill in the art to use the thickness measurement of Menk to determine the wear rate of a polishing pad such that the wear could be compensated for by adjusting the conditioning as taught by both Menk [Menk; paragraph 0028] and Chang [Chang; paragraph 0009].  
As to a predictive filter being applied to the signal from the thickness monitoring system, Benvegnu (US-2015/0147829) teaches applying a predictive filter to in-situ measurements such 
	Regarding claim 7 (Original), Menk discloses the apparatus of claim 1.  While Menk does not explicitly disclose wherein the controller (controller 152) is configured to generate an alert if the measure of pad wear rate is beyond a threshold, Menk does make known that the end of life of the polishing pad is determined using thickness [Menk; paragraph 0028].  Therefore, it would be obvious to one of ordinary skill in the art to provide an alert in the form of a notification to the operator in charge of replacing a pad that the pad has reached the end of its life and is in need of replacement, as is the purpose of detecting the end of life of a polishing pad [Menk; paragraph 0028].  
	Regarding claim 8 (Original), Menk discloses the apparatus of claim 1, wherein the controller is configured to adjust a downforce of the pad conditioner on the conditioning disk based on the measure of pad wear rate to maintain a substantially constant wear rate (“the pad thickness sensor may be utilized to further provide an additional feedback signal to the controller 152 to control the conditioning down force”) [Menk; paragraph 0028].
	Regarding claim 13 (Original), Menk discloses a method of operating a chemical mechanical polishing apparatus, comprising:
polishing a substrate (substrate 118) with a polishing pad (polishing pad 104) (Fig. 1 shows the polishing taking place);
conditioning the polishing pad (polishing pad 104) with a conditioning disk (conditioning disk shown mounted on conditioning head 108 in Figure 1) (Fig. 1 shows the conditioning taking place);
monitoring a thickness of the polishing pad with an in-situ pad thickness monitoring system (“pad thickness sensor”) [Menk; paragraph 0028] and generating a signal from the monitoring system (“pad thickness sensor may be adapted to detect the thickness of a polishing pad disposed on the platen 102”) [Menk; paragraph 0028]; and
generating a measure of polishing pad wear (“pad thickness sensor may be utilized to determine an end of life of a polishing pad 104 disposed on the platen 102” and “may be utilized to further provide an additional feedback signal to the controller 152 to control the conditioning down force”) [Menk; paragraph 0028], but fails to disclose that the measure of a polishing pad wear rate is done by applying a predictive filter to the signal.
As to using the thickness measurement to determine pad wear rate, Chang (US-2010/0035518) teaches that a system can analyze thickness measurement data to determine the wear rate of a polishing pad [Chang; paragraph 0009].  Chang teaches that the system can correct for the defect by adjusting the polishing rate [Chang; paragraph 0009], and therefore it would have been obvious to one of ordinary skill in the art to use the thickness measurement of Menk to determine the wear rate of a polishing pad such that the wear could be compensated for by adjusting the conditioning as taught by both Menk [Menk; paragraph 0028] and Chang [Chang; paragraph 0009].  
As to a predictive filter being applied to the signal from the thickness monitoring system, Benvegnu (US-2015/0147829) teaches applying a predictive filter to in-situ measurements such as thicknesses has an improved precision over unfiltered thicknesses (“one or more predictive filters are applied to the results of the in-situ measurement to provide filtered thicknesses and polishing rates that can have improved precision over unfiltered thicknesses and polishing rates”) [Benvegnu; paragraph 0021].  Since Benvegnu’s teaching is pertinent to measurement systems in CMP machines, it therefore would have been obvious to one of ordinary skill in the art to improve the measurement of thicknesses in Menk by applying a predictive filter to the signal in order to improve the precision of the measurements, as taught by Benvegnu [Benvegnu; paragraph 0021].  

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menk (US-2013/0122783) in view of Chang (US-2010/0035518) and further in view of Benvegnu (US-2015/0147829) and Togawa (US-2009/0137190).
	Regarding claims 2 (Original) and 3 (Original), Menk discloses the apparatus of claim 1, but fails to disclose wherein the in-situ polishing pad thickness monitoring system comprises an electromagnetic induction monitoring system, wherein the electromagnetic induction monitoring system comprises a magnetic core held in the platen so as to generate a magnetic field to induce current in a metal layer in the conditioning disk.
	However, Togawa (US-2009/0137190) teaches wherein an in-situ polishing pad thickness monitoring system (eddy current sensor 10) comprises an electromagnetic induction monitoring system (eddy current sensor 10), wherein the electromagnetic induction monitoring system (eddy current sensor 10) comprises a magnetic core held in the platen (polishing table 1) (Fig. 2) so as to generate a magnetic field to induce current in a metal layer in the conditioning disk (“eddy-current sensor 10 is configured to induce an eddy current in the metal layer 9 of the dresser 3 by passing a high-frequency current through a sensor coil and to measure a thickness of the polishing pad 4 based on a magnitude of the eddy current induced in the metal layer 9”) [Togawa; paragraph 0056].  Since Menk teaches the use of a polishing pad thickness monitoring system, it therefore would have been obvious to one of ordinary skill in the art to use a monitoring system known in the art such as that of Togawa so that the polishing pad thickness could be accurately measured [Togawa; paragraph 0056].  
	Regarding claims 14 (Original) and 15 (Original), Menk discloses the method of claim 13, but fails to disclose wherein monitoring the thickness of the polishing pad comprises monitoring with an electromagnetic induction monitoring system, wherein the electromagnetic induction monitoring comprises generating a magnetic field to induce current in a metal layer in the conditioning disk.
However, Togawa (US-2009/0137190) teaches wherein an in-situ polishing pad thickness monitoring system (eddy current sensor 10) comprises an electromagnetic induction monitoring system (eddy current sensor 10), wherein the electromagnetic induction monitoring system (eddy current sensor 10) comprises generating a magnetic field to induce current in a metal layer in the conditioning disk (“eddy-current sensor 10 is configured to induce an eddy current in the metal layer 9 of the dresser 3 by passing a high-frequency current through a sensor coil and to measure a thickness of the polishing pad 4 based on a magnitude of the eddy current induced in the metal layer 9”) [Togawa; paragraph 0056].  Since Menk teaches the use of a polishing pad thickness monitoring system, it therefore would have been obvious to one of ordinary skill in the art to use a monitoring system known in the art such as that of Togawa so that the polishing pad thickness could be accurately measured [Togawa; paragraph 0056].  

Claims 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menk (US-2013/0122783) in view of Chang (US-2010/0035518) and further in view of Benvegnu (US-2015/0147829) and Dhandapani (US-2011/0256812).
Regarding claims 2 (Original) and 4 (Original), Menk discloses the apparatus of claim 1, but fails to disclose wherein the in-situ polishing pad thickness monitoring system comprises an electromagnetic induction monitoring system, wherein the electromagnetic induction monitoring system comprises a magnetic core held on the pad conditioner so as to generate a magnetic field to induce current in the platen.
However, Dhandapani (US-2011/0256812) teaches wherein an in-situ polishing pad thickness monitoring system (displacement sensor 260) comprises an electromagnetic induction monitoring system (an indictive sensor which emits an electromagnetic field) [Menk; paragraph 0038], wherein the electromagnetic induction monitoring system comprises a magnetic core held on the pad conditioner so as to generate a magnetic field to induce current in the platen (an “inductive sensor, which emits an electromagnetic field, is mounted to the end of the pivot based conditioning arm 244” wherein the “signal from the sensor is directly related to the distance from the tip of the sensor to the metallic platen assembly 240”) [Dhandapani; paragraph 0038].  Since Menk teaches the use of a polishing pad thickness monitoring system, it therefore would have been obvious to one of ordinary skill in the art to use a monitoring system known in the art such as that of Dhandapani so that the polishing pad thickness could be accurately measured [Dhandapani; paragraph 0056].  
	Regarding claim 5 (Original), Menk, as modified, discloses the apparatus of claim 4, wherein Menk discloses the pad conditioner (108) comprises an arm (arm 128) extending over the platen (102) (Fig. 1) and Dhandapani teaches the magnetic core (of the inductive displacement sensor 260) is held on the arm (conditioning arm 244) of the pad conditioner (conditioning head 242) (Fig. 2).
	Regarding claim 6 (Original), Menk discloses the apparatus of claim 5, wherein the arm is configured to perform an oscillatory sweeping motion across the polishing pad (“a sweep actuator 144 coupled to the shaft 126 may rotate the shaft 126 to urge the arm 128 to sweep the conditioning head 108 across the polishing pad 104”) [Menk; paragraph 0021].

Claims 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menk (US-2013/0122783) in view of Chang (US-2010/0035518) and further in view of Benvegnu (US-2015/0147829) and Benvegnu (US-2013/0288572).
	Regarding claim 9 (Previously Presented), Menk discloses the apparatus of claim 1, but fails to disclose wherein the controller is configured to apply the predictive filter to the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, and wherein the controller is configured to generate the filtered signal, for each adjusted value in the sequence of adjusted values, by
generating at least one predicted value from the sequence of measured values, and calculating the adjusted value from the sequence of measured values and the predicted value.
However, Benvegnu (US-2013/0288572) teaches wherein a controller controller is configured to apply the predictive filter to the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, and wherein the controller is configured to generate the filtered signal, for each adjusted value in the sequence of adjusted values, by
generating at least one predicted value from the sequence of measured values, and calculating the adjusted value from the sequence of measured values and the predicted value (signal includes a sequence of measured values, and the filtered signal including a sequence of adjusted values” and “[t]he filtering includes for each adjusted value in the sequence of adjusted values, generating at least one predicted value from the sequence of measured values using linear prediction, and calculating the adjusted value from the sequence of measured values and the predicted value” and “[a]t least one of a polishing endpoint or an adjustment for a polishing 
	Regarding claim 10 (Original), Menk, as modified discloses the apparatus of claim 9, and Benvegnu further teaches wherein the controller is configured to generate the at least one predicted value by generating at least one predicted value from the sequence of measured values using linear prediction (“filtering includes for each adjusted value in the sequence of adjusted values, generating at least one predicted value from the sequence of measured values using linear prediction”) [Benvegnu; paragraph 0007].
	Regarding claim 11 (Original), Menk, as modified, discloses the apparatus of claim 10, wherein Benvegnu further teaches the predictive filter comprises a Kalman filter (“[c]alculating the adjusted value may include applying a modified Kalman filter in which linear prediction is used to calculate the at least one predicted signal value”).  
	Regarding claim 16 (Original), Menk, as modified, discloses the method of claim 13, but fails to disclose wherein applying the predictive filter to the signal generates a filtered signal, the filtered signal including a sequence of adjusted values, and wherein generating the filtered signal includes, for each adjusted value in the sequence of adjusted values,
generating at least one predicted value from the sequence of measured values, and
calculating the adjusted value from the sequence of measured values and the predicted value.
However, Benvegnu (US-2013/0288572) teaches wherein a controller controller is configured to apply the predictive filter to the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, and wherein the controller is configured to generate the filtered signal, for each adjusted value in the sequence of adjusted values, by
generating at least one predicted value from the sequence of measured values, and calculating the adjusted value from the sequence of measured values and the predicted value 
Regarding claim 17 (Original), Menk, as modified, discloses the method of claim 16, and Benvegnu further teaches wherein the controller is configured to generate the at least one predicted value by generating at least one predicted value from the sequence of measured values using linear prediction (“filtering includes for each adjusted value in the sequence of adjusted values, generating at least one predicted value from the sequence of measured values using linear prediction”) [Benvegnu; paragraph 0007].
	Regarding claim 18 (Original), Menk, as modified, discloses the method of claim 17, wherein Benvegnu further teaches the predictive filter comprises a Kalman filter (“[c]alculating the adjusted value may include applying a modified Kalman filter in which linear prediction is used to calculate the at least one predicted signal value”) [Benvegnu; paragraph 0008].  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menk (US-2013/0122783) in view of Benvegnu (US-2013/0288572).
	Regarding claim 19 (New), Menk discloses a computer program product, tangibly embodied in a non-transitory computer-readable media (executable instructions on a controller 152), comprising instructions to cause one or more processors to:
receiving a signal that depends on a thickness of a polishing pad from an in-situ pad thickness monitoring system (“pad thickness sensor may be utilized to determine an end of life of a polishing pad 104 disposed on the platen 102” and “may be utilized to further provide an 
applying a predictive filter to the signal to generate a sequence of adjusted values including a predicted value; and
generate a measure of polishing pad wear rate from the sequence of adjusted values.
However, Benvegnu (US-2013/0288572) teaches wherein a controller is configured to apply the predictive filter to the signal to generate a filtered signal, the filtered signal including a sequence of adjusted values, and wherein the controller is configured to generate the filtered signal, for each adjusted value in the sequence of adjusted values, by
generating at least one predicted value from the sequence of measured values, and calculating the adjusted value from the sequence of measured values and the predicted value (signal includes a sequence of measured values, and the filtered signal including a sequence of adjusted values” and “[t]he filtering includes for each adjusted value in the sequence of adjusted values, generating at least one predicted value from the sequence of measured values using linear prediction, and calculating the adjusted value from the sequence of measured values and the predicted value” and “[a]t least one of a polishing endpoint or an adjustment for a polishing rate is determined from the filtered signal”) [Benvegnu; paragraph 0007].  Since Benvegnu teaches the benefit of applying a filter to a sensor signal in a CMP machine, it therefore would have been obvious to one of ordinary skill in the art to apply a filtering such as taught by Benvegnu, which is known in the art, for reducing the noise in the thickness sensor signal of Menk [Benvegnu; paragraph 0007], which also allows Menk to use linear interpretation to determine the end of life of the polishing pad [Benvegnu; paragraph 0007], as desired by Menk [Menk; paragraph 0028].
	Regarding claim 20 (New), Menk, as modified, discloses the computer program product of claim 19, wherein Benvegnu further teaches the predictive filter comprises a Kalman filter (“[c]alculating the adjusted value may include applying a modified Kalman filter in which linear prediction is used to calculate the at least one predicted signal value”).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While the rejection under Menk makes obvious the concept of applying a filter to a signal for both noise reduction and prediction of thickness at a certain time, the prior art does not anticipate or render obvious the exact means in which to achieve this, such as in the equation of claim 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL D CRANDALL/Examiner, Art Unit 3723